Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 22, 2016

The Court of Appeals hereby passes the following order:

A17I0074. YERALDINE RINEY v. FRANK SARGENT.

      In this case involving multiple parties, defendant Yeraldine Riney filed a
motion to dismiss Frank Sargent’s complaint, which the trial court denied on October
5, 2016. The trial court entered an order certifying its ruling for immediate review
on October 18, 2016. Riney filed her application for interlocutory appeal on October
27, 2016. However, we lack jurisdiction.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within 10 days of entry of the order at issue that immediate review
should be had. If the certificate of immediate review is not entered within that 10-day
period, it is untimely, and the party seeking review must wait until the final judgment
to appeal. See OCGA § 5-6-34 (b); Turner v. Harper, 231 Ga. 175, 176 (200 SE2d
748) (1973). Here, the trial court did not enter its certificate of immediate review
within 10 days of the order Riney seeks to appeal. Accordingly, we lack jurisdiction
to consider this application for interlocutory appeal, which is therefore DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              11/22/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.